BUSINESS COOPERATION AGREEMENT

 

This Business Cooperation Agreement (this “ Agreement” ) is dated June 17, 2013,
and is entered into between RainEarth Inc., a Nevada corporation (“ Party A ”),
and Central Access S.A., a company incorporated under the laws of Costa Rica,
located at San Jose, Costa Rica (“ Party B ”).

 

RECITALS

 

(1) Party A is a company incorporated under the laws of the Nevada, which has
the expertise in the business of marketing, financing and business development
of Development entities.

 

(2) Party B is a company incorporated in Costa Rica and is in the hospitality
industries to include hotels, resorts, health spa and medical hotels and also
which has leading technology on the research and development, manufacturing and
application of medical technology (the “Business”);

 

(3) Party A desires to provide financial, marketing support, business support
and related consulting services and relevant services to Party B, for
compensation, and Party B agrees to accept such services.

 

(4) The Parties are entering into this Agreement to set forth the terms and
conditions under which Party A shall provide services to Party B.

 

NOW THEREFORE, the Parties agree as follows:

 

1.   DEFINITIONS

 

1.1   In this Agreement the following terms shall have the following meanings:

 

“ Affiliate, ” with respect to any Person, shall mean any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether ownership of securities or partnership or other
ownership interests, by contract or otherwise).

 

“ Consulting Services Fee ” shall be as defined in Clause 3.1.

 

“ Indebtedness ” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money for the deferred purchase price of property or services, (ii)
the face amount of all letters of credit issued for the amount of such Person
and all drafts drawn thereunder, (iii) all liabilities secured by any Lien on
any property owned by such person, whether or not such liabilities have been
assumed by such Person, (iv) the aggregate amount required to be capitalized
under leases under which such Person is the lessee and (v) all contingent
obligations (including, without limitation, all guarantees to third parties) of
such Person.

 

“ Lien ” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).

 

“ Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, trust, unincorporated organization,
entity or other organization or any government body.

 

 

“ Quarterly Date ” shall mean the last day of March, June, September and
December in each year, the first of which shall be the first such day following
the date of this Agreement; provided that if any such day is not a business day
in Costa Rica, then such Quarterly Date shall be the next succeeding business
day in Costa Rica.

 

“ Services ” means the services to be provided under the Agreement by Party A to
Party B, as more specifically described in Clause 2; in this Agreement a
reference to a Clause, unless the context otherwise requires, is a reference to
a clause of this Agreement.

 

1.2   The headings in this Agreement shall not affect the interpretation of this
Agreement.

 



1

 

 

2.   RETENTION AND SCOPE OF SERVICES

 

2.1   Party B hereby agrees to retain the services of Party A, and Party A
accepts such appointment, to provide to Party B services in relation to the
current and proposed operations of Party B’s business in Costa Rica upon the
terms and conditions of this Agreement. The services subject to this Agreement
shall include, without limitation:

 

(a)   General Business Operation . Advice and assistance relating to development
of marketing and provision of consultancy services, particularly as related to
the Business.

 

(b)   Human Resources .

 

(i)   Advice and assistance in relation to the staffing of Party B, including
assistance in the recruitment, employment of management personnel,
administrative personnel and staff of Party B;

 

(ii)   Training of management, staff and administrative personnel;

 

(iii)   Assistance in the development of sound payroll administrative controls
in Party B;

 

(iv)   Advice and assistance in the relocation of management and staff of Party
B;

 

(v)   Marketing and other related advice;

 

(c)   Research and Development .

 

(i)   Advice and assistance in relation to research and development of Party B;

 

(ii)   Advice and assistance in strategic planning;

 

(d)   Guaranty .  Party A shall take such action as may be reasonably required
to raise up to RM 136 million ($ 20 million U.S.) of Party B's financial
obligations; and

 

(e)   Other .  Such other advice and assistance as may be agreed upon by the
Parties.

 

2.2   Exclusive Services Provider . During the term of this Agreement, Party A
shall be the exclusive provider of the Services. Party B shall not seek or
accept similar services from other providers unless the prior written approval
is obtained from Party A.

 

2.3   Intellectual Properties Related to the Services . Party A shall own all
intellectual property rights developed or discovered through research and
development, in the course of providing Services, or derived from the provision
of the Services. Such intellectual property rights shall include patents,
trademarks, trade names, copyrights, patent application rights, copyright and
trademark application rights, research and technical documents and materials,
and other related intellectual property rights including the right to license or
transfer such intellectual properties. If Party B must utilize any intellectual
property, Party A agrees to grant an appropriate license to Party B on terms and
conditions to be set forth in a separate agreement.

 



2

 

 

3.   PAYMENT

 

3.1   General .

 

(a)   In consideration of the Services provided by Party A hereunder, Party B
shall pay to Party A during the term of this Agreement a consulting services
fee, equal to 60% of the quarterly revenues after deduction of direct operating
costs, expenses and taxes (the “Consulting Services Fee”). Party B shall pay the
Consulting Services Fee based on the quarterly financial statements provided
under Clause 5.1 below. Such quarterly payment shall be made within 15 days
after receipt by Party A of the financial statements referenced above.

 

(b)   Party B will permit, from time to time during regular business hours as
reasonably requested by Party A, or its agents or representatives (including
independent public accountants, which may be Party B’s independent public
accountants), (i) to conduct periodic audits of books and records of Party B,
(ii) to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of Party B (iii) to visit the offices and
properties of Party B for the purpose of examining such materials described in
clause (ii) above, and (iv) to discuss matters relating to the performance by
Party B hereunder with any of the officers or employees of Party B having
knowledge of such matters. Party A may exercise the audit rights provided in the
preceding sentence at any time, provided that Party A provides ten (10) days
written notice to Party B specifying the scope, purpose and duration of such
audit. All such audits shall be conducted in such a manner as not to interfere
with Party B’s normal operations.

 

3.2   Party B shall not be entitled to set off any amount it may claim is owed
to it by Party A against any Consulting Services Fee payable by Party B to Party
A unless Party B first obtains Party A’s written consent.

 

3.3   The Consulting Services Fee shall be paid in USD by wire transfer to a
bank account or accounts specified by Party A, as may be specified in writing
from time to time.

 

3.4   Should Party B fail to pay all or any part of the Consulting Service’s Fee
due to Party A in USD under this Clause 3 within the time limits stipulated,
Party B shall pay to Party A interest in USD on the amount overdue based on the
three (3) month lending rate for USD announced by the Bank on the relevant due
date.

 

3.5   All payments to be made by Party B hereunder shall be made free and clear
of and without deduction for or on account of tax, unless Party B is required to
make such payment subject to the deduction or withholding of tax.

 

4.   FURTHER TERMS OF COOPERATION

 

4.1   All business revenue of Party B shall be directed in full by Party B into
a bank account(s) directed by Party A.

 

3

 

 

 

5.   UNDERTAKINGS OF PARTY B

 

Party B hereby agrees that, during the term of the Agreement:

 

5.1   Information Covenants . Party B will furnish to Party A:

 

5.1.1   Monthly Reports . Within ten (10) days after the end of each calendar
month, a monthly report from Party B on the financial situation such as income
statements, balance sheet and results of operations of Party B made up to and as
at the end of such calendar month and for the elapsed portion of the relevant
financial year, setting forth in each case in comparative form figures for the
corresponding period in the preceding financial year, in each case prepared in
accordance with Costa Rica generally accepted accounting principles,
consistently applied.

 

5.1.2   Quarterly Reports . As soon as available and in any event within thirty
(30) days after each Quarterly Date (as defined below), unaudited consolidated
balance sheet, consolidated statements of operations, statements of cash flows
and changes in financial situation of the Party B, for such quarterly period and
for the period from the beginning of the relevant fiscal year to such Quarterly
Date, setting forth in comparative form the corresponding consolidated figures
for the corresponding period in the preceding fiscal year.

 

5.1.3   Annual Reports . Within six (6) weeks of the end of the financial year,
the annual report of Party B to which they relate (setting forth in each case in
comparative form the corresponding figures for the preceding financial year), in
each case prepared in accordance with, Costa Rica generally accepted accounting
principles, consistently applied.

 

5.1.4   Budgets . At least 45 days before the first day of each financial year
of Party B, a budget in form satisfactory to Party A (including budgeted
statements of income and sources and uses of cash and balance sheets) prepared
by Party B for each of the four financial quarters of such financial year.

 

5.1.5   Notice of Litigation . Promptly, and in any event within one (1)
business day after an officer of Party B obtains knowledge thereof, notice of
(i) any litigation or governmental proceeding pending against Party B which
could materially adversely affect the business, operations, property, assets,
condition (financial or otherwise) or prospects of Party B and (ii) any other
event which is likely to materially adversely affect the business, operations,
property, assets, condition (financial or otherwise) or prospects of Party B.

 

5.1.6   Other Information . From time to time, such other information or
documents (financial or otherwise) as Party A may reasonably request.

 

5.2   Books, Records and Inspections . Party B will keep proper books of record
and account in which full, true and correct entries in conformity with generally
accepted accounting principles in Costa Rica. Party B will permit officers and
designated representatives of Party A to visit and inspect, under guidance of
officers of Party B, any of the properties of Party B, and to examine the books
of record and account of Party B and discuss the matters, finances and accounts
of Party B with, and be advised as to the same by, its and their officers, all
at such reasonable times and intervals and to such reasonable extent as Party A
may request.

 

5.3   Compliance with Statutes, etc . Party B will comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, in respect of the conduct of its business and the
ownership of its property, including without limitation, maintenance of valid
and proper government approvals and licenses necessary to provide the services,
except that such non_ compliances could not, in the aggregate, have a material
adverse effect on the business, operations, property, assets, condition
(financial or otherwise) or prospects of Party B.

 



4

 

 

6.   NEGATIVE COVENANTS

 

Party B covenants and agrees that, during the term of this Agreement, without
the prior written consent of Party A.

 

6.1   Equity . Party B will not issue, purchase or redeem any equity or debt
securities of Party B.

 

6.2   Liens . Party B will not create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of Party B whether now owned or hereafter acquired, provided that
the provisions of this Clause 6.2 shall not prevent the creation, incurrence,
assumption or existence of:

 

6.2.1   Liens for taxes not yet due, or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established; and

 

6.2.2   Liens in respect of property or assets of Party B imposed by law, which
were incurred in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of Party B or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien.

 

6.3   Consolidation, Merger, Sale of Assets, etc . Party B will not wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person, except that (i) Party B may make sales of inventory in
the ordinary course of business and (ii) Party B may, in the ordinary course of
business, sell equipment which is uneconomic or obsolete.

 

6.4   Dividends . Party B will not declare or pay any dividends, or return any
capital, to its shareholders or authorize or make any other distribution,
payment or delivery of property or cash to its shareholders as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for a
consideration, any shares of any class of its capital stock now or hereafter
outstanding (or any options or warrants issued by Party B with respect to its
capital stock), or set aside any funds for any of the foregoing purposes.

 

6.5   Leases . Party B will not permit the aggregate payments (including,
without limitation, any property taxes paid as additional rent or lease
payments) by Party B under agreements to rent or lease any real or personal
property to exceed US $120,000 in any fiscal year of Party B.

 

6.6   Indebtedness . Party B will not contract, create, incur, assume or suffer
to exist any indebtedness, except accrued expenses and current trade accounts
payable incurred in the ordinary course of business, and obligations under trade
letters of credit incurred by Party B in the ordinary course of business, which
are to be repaid in full not more than one (1) year after the date on which such
indebtedness is originally incurred to finance the purchase of goods by Party B.

 

6.7   Advances, Investment and Loans . Party B will not lend money or credit or
make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, except that Party A may acquire and hold receivables owing to
it, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms.

 

6.8   Transactions with Affiliates . Party B will not enter into any transaction
or series of related transactions, whether or not in the ordinary course of
business, with any Affiliate of Party B, other than on terms and conditions
substantially as favorable to Party B as would be obtainable by Party B at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate and with the prior written consent of Party A.

 

6.9   Capital Expenditures . Party B will not make any expenditure for fixed or
capital assets (including, without limitation, expenditures for maintenance and
repairs which should be capitalized in accordance with generally accepted
accounting principles in Costa Rica or in the United States) in excess of US
$10,000, without the prior written consent of Party A.



5

 

 

6.10   Modifications to Debt Arrangements, Agreements or Articles of Association
. Party B will not (i) make any voluntary or optional payment or prepayment on
or redemption or acquisition for value of (including, without limitation, by way
of depositing with the trustee with respect thereto money or securities before
due for the purpose of paying when due) any existing Indebtedness or (ii) amend
or modify, or permit the amendment or modification of, any provision of any
existing Indebtedness or of any agreement (including, without limitation, any
purchase agreement, indenture, loan agreement or security agreement) relating to
any of the foregoing or (iii) amend, modify or change its Articles of
Association or Business License, or any agreement entered into by it, with
respect to its capital stock, or enter into any new agreement with respect to
its capital stock.

 

6.11   Line of Business . Party B will not engage (directly or indirectly) in
any business other than those types of Business except with the prior written
consent of Party A.

 

7.   TERM AND TERMINATION

 

7.1   This Agreement shall take effect on the date of execution of this
Agreement and shall remain in full force and effect unless terminated pursuant
to Clause 7.2 for a period of 20 years.

 

7.2   This Agreement may be terminated:

 

7.2.1   by either Party giving written notice to the other Party if the other
Party has committed a material breach of this Agreement (including but not
limited to the failure by Party B to pay the Consulting Services Fee) and such
breach, if capable of remedy, has not been so remedied within, in the case of
breach of a non-financial obligation, 30 days, following receipt of such written
notice;

 

7.2.2   either Party giving written notice to the other Party if the other Party
becomes bankrupt or is the subject of proceedings or arrangements for
liquidation or dissolution or ceases to carry on business or becomes unable to
pay its debts as they come due;

 

7.2.3   by either Party giving written notice to the other Party if, for any
reason, the operations of Party A are terminated;

 

7.2.4   by either Party giving written notice to the other Party if the business
license or any other license or approval material for the business operations of
Party B is terminated, cancelled or revoked; or

 

7.2.5   by election of Party A with or without reason.

 

7.3   Any Party electing properly to terminate this Agreement pursuant to Clause
7.2 shall have no liability to the other Party for indemnity, compensation or
damages arising solely from the exercise of such right. The expiration or
termination of this Agreement shall not affect the continuing liability of Party
B to pay any Consulting Services Fees already accrued or due and payable to
Party A. Upon expiration or termination of this Agreement, all amounts then due
and unpaid to Party A by Party B hereunder, as well as all other amounts accrued
but not yet payable to Party A by Party B, shall forthwith become due and
payable by Party B to Party A.

 



6

 

 

8.   PARTY A’S REMEDY UPON PARTY B’S BREACH

 

In addition to the remedies provided elsewhere under this Agreement, Party A
shall be entitled to remedies permitted under COSTA RICA laws, including without
limitation, compensation for any direct and indirect losses arising from the
breach and legal fees incurred to recover losses from such breach.

 

9.   AGENCY

 

The Parties are independent contractors, and nothing in this Agreement shall be
construed to constitute either Party to be the agent, Partner, legal
representative, attorney or employee of the other for any purpose whatsoever.
Neither Party shall have the power or authority to bind the other except as
specifically set out in this Agreement.

 

10.   GOVERNING LAW AND JURISDICTION

 

10.1   Governing Law . This Agreement shall be governed by, and construed in
accordance with, the laws of Costa Rica.

 

11.   ASSIGNMENT

 

No part of this Agreement shall be assigned or transferred by Party B without
the prior written consent of Party A. Any such assignment or transfer shall be
void. Party A, however, may assign its rights and obligations.

 

12.   NOTICES

 

Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and Chinese and delivered personally
or sent by registered mail or postage prepaid mail or by a recognized courier
service or by facsimile transmission to the address of each relevant party or
both parties set forth below or other address of the party or of the other
addressees specified by such party from time to time. The date when the notice
is deemed to be duly served shall be determined as follows: (a) a notice
delivered personally is deemed duly served upon the delivery; (b) a notice sent
by mail is deemed duly served the tenth (10 th ) day after the date when the air
registered mail with postage prepaid has been sent out (as is shown on the
postmark), or the fourth (4 th ) day after the delivery date to the
internationally recognized courier service agency; and (c) a notice sent by
facsimile transmission is deemed duly served upon the receipt time as is shown
on the transmission confirmation of relevant documents.

 

Party A:                      

 

RainEarth Inc.

A No. 1 Building, ShangDu International Tower,

No. 8 DongDaQioa Road, Beijing,China 100020

 

Party B:                      

 

Central Access S.A.

El Sabanero Eco Lodge

Entre Tamarindo y Santa Cruz, Costa Rica

 

 

7

 

 

13.   GENERAL

 

13.1   The failure to exercise or delay in exercising a right or remedy under
this Agreement shall not constitute a waiver of the right or remedy or waiver of
any other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.

 

13.2   Should any clause or any part of any Clause contained in this Agreement
be declared invalid or unenforceable for any reason whatsoever, all other
clauses or parts of clauses contained in this Agreement shall remain in full
force and effect.

 

13.3   This Agreement constitutes the entire agreement between the Parties
relating to the subject matter of this Agreement and supersedes all previous
agreements.

 

13.4   No amendment or variation of this Agreement shall be valid unless it is
in writing and signed by or on behalf of each of the Parties.

 

13.5   This Agreement shall be executed in two originals in Chinese. This
Agreement has both an English version and a Chinese version. Both versions are
equally authentic. Where a comparison of the authentic texts of both versions of
this Agreement renders a difference in meaning, the meaning which best
reconciles the texts, having regard to the object and purpose of this Agreement
shall be adopted.

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, both parties hereto have caused this Business Cooperation
Agreement to be duly executed by their legal representatives and duly authorized
representatives on their behalf as of the date first set forth above.

 

PARTY A: RainEarth Inc.

 

 

By : Chandra Surya                                                      

Name:  Chandra, Surya

Title:  President                                            

 

 

PARTY B: Central Access S.A. Investment Company.

 

 

By : Kurt Reichenberger                                           

Name:   Kurt Reichenberger                                                     

Title:   Power of Attorney                                 

 



8

 

 

